Exhibit 10.1
 
 


AMENDMENT NO. 1 (this “Amendment”), dated as of April 29, 2015, to the Credit
Agreement dated as of June 24, 2014 (the “Credit Agreement”), among OLIN
CORPORATION, a Virginia corporation (the “Company”), OLIN CANADA ULC, an
unlimited company amalgamated under the laws of Nova Scotia (the “Canadian
Borrower”), the Lenders and Issuing Banks party thereto from time to time, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.


RECITALS


A.             Pursuant to the Credit Agreement, the Lenders and the Issuing
Banks have extended credit to the Company and the Canadian Borrower, in each
case on the terms and subject to the conditions set forth therein.


B.            The Company and the Canadian Borrower have requested that the
Credit Agreement be amended as set forth herein.


C.            The Lenders are willing to agree to such amendments on the terms
and conditions set forth herein.


Accordingly, in consideration of the agreements contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1            Definitions.  Except as otherwise expressly provided herein,
capitalized terms used in this Amendment shall have the meanings given to them
in Section 1.01 of the Credit Agreement.


1.2            Rules of Interpretation.  Except as otherwise expressly provided
herein, the rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall apply mutatis mutandis to this Amendment.


ARTICLE 2
AMENDMENTS


2.1            Additional Definitions.  Section 1.01 of the Credit Agreement is
hereby amended by adding the following definitions in appropriate alphabetical
order:


“DCP Acquisition” means the acquisition by the Company, directly or indirectly,
of The Dow Chemical Company’s chlorine products business and related assets.


“Guarantee Agreement” means the Guarantee Agreement substantially in the form
attached hereto as Exhibit F, with such changes thereto as shall be agreed by
the Administrative Agent, together with each supplement thereto, in each case
that may be executed and delivered by one or more Guarantors and the
Administrative Agent.
 
 

--------------------------------------------------------------------------------


 
“Guarantor” means each Subsidiary that is or, at the election of the Company
becomes, a party to the Guarantee Agreement, for so long as such Subsidiary is a
party thereto.


2.2            Amended Definitions.  Section 1.01 of the Credit Agreement is
hereby amended by amending and restating the following definitions:


“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP; provided that, at any time prior
to the closing of the DCP Acquisition, the amount of any Indebtedness incurred
to finance the DCP Acquisition in whole or in part shall be reduced by the cash
proceeds thereof at the time held by the Company or any Domestic Subsidiary in a
segregated account pending the consummation of the DCP Acquisition.


“Loan Documents” means this Agreement, the Guarantee Agreement (if and when
executed) and the Notes.


2.3            Section 5.01(b) (Consolidated Leverage Ratio).  Section 5.01(b)
of the Credit Agreement is hereby amended by adding at the end thereof the words
“; provided that for each of the first six Reference Periods ending on the date
of or after the consummation of the DCP Acquisition, such maximum permitted
Consolidated Leverage Ratio shall be 4.50:1.0 and that for the next following
Reference Period, such maximum permitted Consolidated Leverage Ratio shall be
4.25:1.0”.


2.4            Section 5.01(c) (Consolidated Interest Coverage Ratio).  Section
5.01(c) of the Credit Agreement is hereby amended by adding at the end thereof
the words “; provided that for each Reference Period ending on the date of or
after the consummation of the DCP Acquisition, such minimum Consolidated
Interest Coverage Ratio shall be 3.50:1.00”.


2.5            Section 5.02(b) (Domestic Subsidiary Indebtedness).  Section
5.02(b) of the Credit Agreement is hereby amended by (i) deleting the word “and”
at the end of clause (iv) thereof, (ii) deleting the “.” at the end of clause
(v) thereof and substituting in lieu thereof “; and” and (iii) adding the
following new clause (vi) at the end thereof:


“(vi) on and after the date of consummation of the DCP Acquisition, Indebtedness
of any Domestic Subsidiary that is a Guarantor.”


2.6            Additional Exhibits.  Exhibit I hereto is hereby added to the
Credit Agreement as Exhibit F.


ARTICLE 3
MISCELLANEOUS


3.1            Effectiveness.  This Amendment is effective as of the date hereof
upon its execution and delivery by the Company, the Canadian Borrower and
Lenders constituting the Majority Lenders.  The Administrative Agent shall
promptly notify the Lenders of the occurrence of the effectiveness of this
Amendment.
 
 
2

--------------------------------------------------------------------------------


 
3.2            Representations and Warranties.  The Company hereby represents
and warrants to the Lenders and the Administrative Agent that (a) after giving
effect to this Amendment, the representations and warranties set forth in
Section 4.01 of the Credit Agreement are correct in all material respects on and
as of the date hereof as though made on and as of the date hereof and (b) no
event has occurred and is continuing which constitutes an Event of Default or
which would constitute an Event of Default but for the requirement that notice
be given or time elapse or both.


3.3            No Waiver.  Except as specifically amended or modified pursuant
to the terms of this Amendment, the terms and conditions of the Credit Agreement
and the other Loan Documents remain in full force and effect.  Nothing herein
shall limit in any way the rights and remedies of the Lenders, the
Administrative Agent or any Issuing Bank under the Credit Agreement (as amended
and modified hereby) and the other Loan Documents.


3.4            Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.


3.5            Governing Law.  This Amendment and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based upon
arising out of or relating to this Amendment and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.


[Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or members, duly authorized as of the day and year first above
written.


 

 
Borrowers
   
OLIN CORPORATION
       
 
By:
/s/ Stephen C. Curley       Name:  Stephen C. Curley       Title:    Vice
President & Treasurer  


 
OLIN CANADA ULC
       
 
By:
/s/ Stephen C. Curley       Name:  Stephen C. Curley       Title:    Vice
President & Treasurer          

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Administrative Agent and Lender
   
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Lender
       
 
By:
/s/ Daniel R. Van Aken       Name:  Daniel R. Van Aken       Title:    Director
         

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Lenders
   
BANK OF AMERICA, N.A., as a Lender 
       
 
By:
/s/ Eric A. Escagne       Name:  Eric A. Escagne       Title:    Senior Vice
President          

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Lenders
 
CITIBANK, N.A., as a Lender
       
 
By:
/s/ Carolyn Kee       Name:  Carolyn Kee       Title:    Vice President        
 

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Lenders
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
       
 
By:
/s/ Thomas S. Sherman       Name:  Thomas S. Sherman       Title:    Senior Vice
President          

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I TO AMENDMENT NO. 1
 
 
 
 
 
 
 
[FORM OF]
 
GUARANTEE AGREEMENT
 
dated as of
 
[                 ], 20[  ],
 
among
 
OLIN CORPORATION,
 
OLIN CANADA ULC,
 
THE SUBSIDIARIES OF THE COMPANY
IDENTIFIED HEREIN
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
 
 



 
 

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
ARTICLE I

Definitions
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Other Defined Terms
1
 
ARTICLE II

Guarantee
 
SECTION 2.01.
Guarantee
2
SECTION 2.02.
Guarantee of Payment; Continuing Guarantee
3
SECTION 2.03.
No Limitations
3
SECTION 2.04.
Reinstatement
4
SECTION 2.05.
Agreement to Pay; Subrogation
4
SECTION 2.06.
Information
5
 
ARTICLE III

Indemnity, Subrogation, Contribution and Subordination
 
SECTION 3.01.
Indemnity and Subrogation
5
SECTION 3.02.
Contribution and Subrogation
5
SECTION 3.03.
Subordination
5
     
ARTICLE IV

Miscellaneous
 
SECTION 4.01.
Notices
6
SECTION 4.02.
Waivers; Amendment
6
SECTION 4.03.
Administrative Agent’s Fees and Expenses; Indemnification
7
SECTION 4.04.
Survival
7
SECTION 4.05.
Counterparts; Effectiveness; Successors and Assigns
8
SECTION 4.06.
Representations and Warranties; Severability
8
SECTION 4.07.
Right of Set-Off
8
SECTION 4.08.
Governing Law; Jurisdiction; Consent to Service of Process
9
SECTION 4.09.
WAIVER OF JURY TRIAL
9
SECTION 4.10.
Headings
10
SECTION 4.11.
Termination or Release
10
SECTION 4.12.
Additional Subsidiaries
10

 

 

--------------------------------------------------------------------------------

 
 
 
 
GUARANTEE AGREEMENT dated as of [           ] (this “Agreement”), among OLIN
CORPORATION, a Virginia corporation (the “Company”), OLIN CANADA ULC, an
unlimited company amalgamated under the laws of Nova Scotia (the “Canadian
Borrower” and, together with the Company, the “Borrowers”), the Subsidiaries
from time to time party hereto as Guarantors and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”).


Reference is made to the Credit Agreement dated as of June 24, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrowers, the Lenders and the Issuing Banks from time to
time party thereto and the Administrative Agent.  The Lenders and Issuing Banks
have agreed to extend credit to the Borrowers on the terms and subject to the
conditions set forth in the Credit Agreement.  The Guarantors are Affiliates of
the Borrowers and will derive substantial benefits from the extension of credit
to the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit and as consideration for credit previously extended. 
Accordingly, the parties hereto agree as follows:


ARTICLE I

Definitions


SECTION 1.01.  Defined Terms. (a)  Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement.


(b)  The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.


SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:


“Agreement” has the meaning assigned to such term in the Preamble hereto.


“Borrowers” has the meaning assigned to such term in Preamble hereto.


“Claiming Party” has the meaning assigned to such term in Section 3.02.


“Company” has the meaning assigned to such term in the Recitals hereto.


“Contributing Party” has the meaning assigned to such term in Section 3.02.
 
 

--------------------------------------------------------------------------------

2

 
“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.


“Guarantors” means, collectively, (a) the Subsidiaries initially party hereto as
Guarantors and (b) each other Subsidiary that becomes a party to this Agreement
pursuant to Section 4.12.


“Indemnified Amount” has the meaning assigned to such term in Section 3.02.


“Loan Parties” means the Borrowers and the Guarantors.


“Obligations” means, collectively, (a) the due and punctual payment by the
Borrowers of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Advances, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by a Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrowers under the Credit Agreement
and each of the other Loan Documents (including obligations to pay premiums,
fees, costs, expenses and indemnification obligations and including obligations
in respect of contract causes of action), whether primary, secondary, direct,
absolute, contingent, fixed or otherwise (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), (b) the due and punctual performance of all other obligations of
the Borrowers under or pursuant to the Credit Agreement and each of the other
Loan Documents and (c) the due and punctual payment and performance of all the
obligations of each Guarantor under or pursuant to this Agreement (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).


“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.


ARTICLE II

Guarantee


SECTION 2.01.  Guarantee.  Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations.  Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Obligation.  Each Guarantor waives presentment
to, demand of payment from and protest to the Company or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment.
 
 

--------------------------------------------------------------------------------

3
 

 
SECTION 2.02.  Guarantee of Payment; Continuing Guarantee.  Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy, insolvency, receivership or other
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Company, any other Loan Party
or any other Person.  Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all Obligations, whether currently existing
or hereafter incurred.


SECTION 2.03.  No Limitations.  (a)  Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 4.11, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations (or
any Loan Document or any instrument related thereto), any impossibility in the
performance of the Obligations  (or any Loan Document or any instrument related
thereto) or otherwise.  Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any Lender
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement (including any change in the time,
manner or place of payment of, or any increase in, the Obligations), including
with respect to any other Guarantor under this Agreement; (iii) any default,
failure or delay, wilful or otherwise, in the performance of any of the
Obligations; or (iv) any other act or omission that may or might in any manner
or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (in each case, other
than the payment in full in cash of all the Obligations).


(b)  The obligations of each Guarantor under or in respect of this Agreement are
independent of the Obligations of any other Loan Party and a separate action may
be brought and prosecuted against a Guarantor to enforce its obligations
hereunder, irrespective of whether any action is brought against any other Loan
Party or whether any other Loan Party is joined in any such action or actions.
 
 

--------------------------------------------------------------------------------

4

 
(c)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense it may now have or hereafter acquire in any way relating to any or
all of the following: (i) any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Obligations, (ii) any
manner of application of any collateral, or proceeds thereof, to all or any of
the Obligations, or any manner of sale or other disposition of any collateral
for all or any of the Obligations or any other obligations of the Borrowers
under the Credit Agreement and the Notes or any other assets of the Borrowers or
any of their Subsidiaries, (iii) any change, restructuring or termination of the
corporate structure or existence of any Loan Party or any Subsidiary thereof,
(iv) any failure of the Administrative Agent or any Lender to disclose to any
Borrower any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Borrower
now or hereafter known to the Administrative Agent or such Lender (the
Guarantors waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information), (v) the failure of any other Person to
execute or deliver this Agreement or any other guaranty or agreement or the
release or reduction of liability of any Guarantor or other guarantor or surety
with respect to the Obligations and (vi) any other circumstance (including,
without limitation, any statute of limitations) or any existence of or reliance
on any representation by the Administrative Agent or any Lender that might
otherwise constitute a defense available to, or a discharge of, a Borrower or
any other guarantor or surety.  The Administrative Agent and the Lenders may, at
their election, compromise or adjust any part of the Obligations, make any other
accommodation with the Company or any other Loan Party or exercise any other
right or remedy available to them against the Company or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash. 
Each Guarantor hereby unconditionally and irrevocably waives (x) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (y) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.


SECTION 2.04.  Reinstatement.  Each Guarantor agrees that this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent, any Lender
or any other Person upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of the Company, any other Loan Party or otherwise.


SECTION 2.05.  Agreement to Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Lender has at law or in equity against any Guarantor by virtue hereof, upon the
failure of a Borrower or any other Loan Party to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
Person entitled thereto in cash the amount of such unpaid Obligation.  Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Company or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.
 
 

--------------------------------------------------------------------------------

5

 
SECTION 2.06.  Information.  Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company’s and each other Guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the Lenders will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.


ARTICLE III


Indemnity, Subrogation, Contribution and Subordination


SECTION 3.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), each Borrower agrees that in the event a payment in
respect of any Obligation of such Borrower shall be made by any Guarantor under
this Agreement, such Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment.


SECTION 3.02.  Contribution and Subrogation.  Each Guarantor (each being called
a “Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation and such other Guarantor (the “Claiming Party”) shall not have been
fully indemnified by the applicable Borrower as provided in Section 3.01, such
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment (the “Indemnified Amount”), in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties on the date hereof (or, in the case of any
Contributing Party becoming a party hereto pursuant to Section 4.12, the date of
the supplement hereto executed and delivered by such Contributing Party).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall (subject to Section 3.03) be subrogated to the rights of such
Claiming Party under Section 3.01 to the extent of such payment.


SECTION 3.03.  Subordination. (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of the Guarantors of indemnity, contribution or
subrogation in respect of payments hereunder under applicable law or otherwise
shall be fully subordinated to the payment in full in cash of the Obligations. 
If any amount shall be paid to a Guarantor in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Obligations and (b) the applicable Termination Date, such amount
shall be received and held in trust for the Administrative Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same for
as so received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement or to be held as collateral for any Obligations or other
amounts payable under this Agreement thereafter arising. No failure on the part
of a Borrower or any Guarantor to make the payments required by Sections 3.01
and 3.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
 
 

--------------------------------------------------------------------------------

6

 
(b)  Each Guarantor and the Company hereby agrees that all Indebtedness and
other monetary obligations owed by it to, or to it by, any other Guarantor or
the Company shall be fully subordinated to payment in full in cash of the
Obligations.


ARTICLE IV

Miscellaneous


SECTION 4.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 10.02 of the Credit Agreement.  All communications and
notices hereunder to any Guarantor shall be given to it in care of the Company
in the manner provided in Section 10.02 of the Credit Agreement.


SECTION 4.02.  Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Company or
any other Loan Party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 4.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any Loan Party in any case shall
entitle such Loan Party to any other or further notice or demand in similar or
other circumstances.


(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent (with the written consent of the Majority Lenders)
and the Company or Loan Parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement.
 
 

--------------------------------------------------------------------------------

7

 
(c)  This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any Loan Party and
without affecting the obligations of any other Loan Party hereunder.


SECTION 4.03.  Administrative Agent’s Fees and Expenses; Indemnification.  (a) 
The Guarantors jointly and severally agree to reimburse the Administrative Agent
for its fees and expenses incurred hereunder as provided in Section 10.04(a) of
the Credit Agreement as if each reference therein to the Company were a
reference to the Guarantors.


(b)  The Guarantors jointly and severally agree to indemnify and hold harmless
each Indemnified Party as provided in Section 10.06 of the Credit Agreement as
if each reference to the Company therein were a reference to the Guarantors.


(c)  All amounts due under Section 4.03(a) or 4.03(b) shall be payable promptly
after written demand therefor.


(d)  BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES CREATED
HEREBY, EACH LENDER ACKNOWLEDGES THE PROVISIONS OF ARTICLE VIII OF THE CREDIT
AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS AS FULLY AS IF THEY WERE SET
FORTH HEREIN.


SECTION 4.04.  Representations and Warranties; Survival.


(a)  Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to materially
and adversely affect the ability of such Loan Party to perform its obligations
under any Loan Document.


(b)  Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that this Agreement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


(c)  All covenants, agreements, representations and warranties made by any Loan
Party herein shall be considered to have been relied upon by the Administrative
Agent, the Lenders and the Issuing Banks and shall survive the execution and
delivery of the this Agreement and the making of any Advances and issuance of
any Letters of Credit, regardless of any investigation made by or on behalf of
the Administrative Agent, any Lender, any Issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Lender, any Issuing Bank or
any other Person may have had notice or knowledge of any default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Advance or any fee or any other amount payable under the Credit
Agreement is outstanding and unpaid or any Letter of Credit or unreimbursed
Revolving Advance by an Issuing Bank pursuant to Section 2.02(b)(iii) of the
Credit Agreement is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of this Section 4.04 shall survive and remain in
full force and effect regardless of the repayment of the Advances, the
expiration or termination of the Letters of Credit (other than any Letter of
Credit that has been Cash Collateralized) and the Commitments or the termination
of this Agreement or any provision hereof.
 
 

--------------------------------------------------------------------------------

8

 
SECTION 4.05.  Counterparts; Effectiveness; Successors and Assigns.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Lenders and their respective successors and assigns, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
any interest herein (and any attempted assignment or transfer by any Loan Party
shall be null and void), except as expressly contemplated by this Agreement or
the Credit Agreement.  Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 4.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 4.07.  Right of Set-Off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 of the Credit Agreement to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of Section 6.01 of the Credit Agreement, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under any Loan Documents whether or not such Lender shall
have made any demand under the Credit Agreement or the Note held by such Lender
and although such obligations may be unmatured.  Each Lender agrees promptly to
notify the applicable Guarantor after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.
 
 

--------------------------------------------------------------------------------

9

 
SECTION 4.08.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.


(b)  Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive  jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each Loan Party hereby irrevocably and unconditionally agrees that all
claims arising out of or relating to this Agreement brought by it or any of its
Affiliates may be brought, and may be heard and determined, in such New York
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.


(c)  Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court sitting in New York City.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)  Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 4.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


SECTION 4.09.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.09.
 
 

--------------------------------------------------------------------------------

10

 
SECTION 4.10.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 4.11.  Termination or Release.  (a)  This Agreement and the Guarantees
made herein shall, subject to Section 2.04, terminate and be released when all
the Obligations (other than contingent obligations for indemnification, expense
reimbursement, tax gross up or yield protection as to which no claim has been
made) have been paid in full in cash, the Lenders have no further commitment to
lend under the Credit Agreement, the aggregate Available Amount of all Letters
of Credit outstanding at such time that have not been Cash Collateralized plus
the aggregate principal amount of all Revolving Advances made by an Issuing Bank
pursuant to Section 2.02(b)(iii) of the Credit Agreement that have not been
ratably funded by the Lenders, in each case has been reduced to zero and the
Issuing Banks have no further obligations to issue, amend or extend Letters of
Credit under the Credit Agreement.


(b)  At the request and sole expense of the Company, a Guarantor shall be
released from its obligations under this Agreement in the event that (i) such
Guarantor shall cease to be a Subsidiary in a transaction not prohibited by the
Credit Agreement or (ii) such Guarantor (after giving effect to such release)
would not be an obligor under any Indebtedness other than Indebtedness that
would be permitted under Section 5.02(b) of the Credit Agreement.


(c)  In connection with any termination or release pursuant to this
Section 4.11, the Administrative Agent shall execute and deliver to the Company
or any Guarantor, at such Person’s expense, all documents that such Person shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 4.11
shall be without recourse to or warranty by the Administrative Agent.


SECTION 4.12.  Additional Subsidiaries.  Upon the execution and delivery by the
Administrative Agent and any Subsidiary of a Supplement, such Subsidiary shall
become a Guarantor hereunder, with the same force and effect as if originally
named as such herein.  The execution and delivery of any Supplement shall not
require the consent of any other Loan Party.  The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Agreement.


[Signature Pages Follow]
 
 

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

  OLIN CORPORATION,          
 
By:
        Name:       Title:          

 
 

  OLIN CANADA ULC,          
 
By:
        Name:       Title:          

 
 

  [OTHER SUBSIDIARY PARTIES],          
 
By:
        Name:       Title:          

 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent,          
 
By:
        Name:       Title:          


--------------------------------------------------------------------------------

 
 
 
EXHIBIT I
TO THE GUARANTEE
AGREEMENT
 
SUPPLEMENT NO. __ dated as of [  ] (this “Supplement”), to the Guarantee
Agreement dated as of [  ] (the “Guarantee Agreement”), among OLIN CORPORATION,
a Virginia corporation (the “Company”), OLIN CANADA ULC, an unlimited company
amalgamated under the laws of Nova Scotia (the “Canadian Borrower” and, together
with the Company, the “Borrowers”), each subsidiary of the Company party thereto
as a Guarantor (each such subsidiary individually a “Guarantor” and,
collectively, the “Guarantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”).


A.  Reference is made to the Credit Agreement dated as of June 24, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the lenders from time to time party
thereto and the Administrative Agent.


B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement, as applicable.


C.  The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders and the Issuing Banks to make extensions of credit to the Borrowers
under the Credit Agreement, and as consideration for such extensions of credit
previously made.  Section 4.12 of the Guarantee Agreement provides that
additional Subsidiaries may become Guarantors under the Guarantee Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement to
become a Guarantor under the Guarantee Agreement in order to induce the Lenders
and the Issuing Banks to make additional extensions of credit under the Credit
Agreement and as consideration for such extensions of credit previously made.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:


SECTION 1.  In accordance with Section 4.12 of the Guarantee Agreement, the New
Subsidiary by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as such,
and the New Subsidiary hereby agrees to all the terms and provisions of the
Guarantee Agreement applicable to it in such capacities. Each reference to a
“Guarantor” in the Guarantee Agreement shall be deemed to include the New
Subsidiary.  The Guarantee Agreement is hereby incorporated herein by reference.


SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the Lenders that (a) it is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to materially and adversely affect the ability of the New Subsidiary to
perform its obligations under any Loan Document and (b) this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
 

--------------------------------------------------------------------------------

2

 
SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.


SECTION 5.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.


SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction


SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guarantee Agreement.


SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses, including the reasonable fees, charges
and disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.


IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.


[Remainder of page left intentionally blank]





--------------------------------------------------------------------------------

 
 

  [NAME OF NEW SUBSIDIARY],          
 
By:
        Name:       Title:          

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent          
 
By:
        Name:       Title:          


 
 